DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Interpretation

The term “high voltage (HV) electrical power delivery” has been interpreted in accordance with Applicant’s disclosure (See Paragraph 54) as delivery of electrical power to a device at a voltage and/or wattage beyond the maximum levels available by a specification (e.g. greater than the 20 volts and 100 watts specified in USB-C and USB PD specifications).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 8-12, 14, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Number 2011/0208980 to Brooks et al. (“Brooks”) and US Patent Application Publication Number 2021/0232196 to Sultenfuss et al. (“Sultenfuss”).

In reference to Claim 1, Brooks discloses a method for a source device (See Figure 3 Number 350A) to provide high voltage (HV) electrical power delivery (See Paragraphs 30 and 42) to a sink device (See Figure 3 Number 350A), comprising: begin a non-HV power transfer (See Paragraph 61); transmitting a sink capabilities request to the sink device (See Paragraphs 61 and 83 [first SMC sends request to second device to determine support for enhanced power delivery mode]); receiving sink HV capabilities in response to the transmitted sink capabilities request (See Paragraphs 61 and 83 [first SMC receives response to request from second device indicating support for enhanced power delivery mode]); performing a negotiation with the sink device to perform HV power transfer in response to the receiving the sink HV capabilities (See Paragraph 62); and initiating HV power transfer based on the received sink HV capabilities in response to the negotiation (See Paragraph 62).  Brooks further discloses the use of non-HV power contracts (See Paragraph 87), and that any bus interface can be used (See Paragraph 73).  However, Brooks does not explicitly disclose transmitting a non-HV power contract to the sink device that includes information relating to power and delivery; receiving an acknowledgement from the sink device accepting the non-HV power contract, and receiving non-HV capabilities within specified standard levels of non-HV power transfer; begin a non-HV power transfer in response to the receiving of the acknowledgement; and that the negotiating includes transmitting a control message to the sink device requesting authorization to perform HV power transfer in response to the receiving the sink HV capabilities and receiving authorization from the sink device in response to the transmitting of the control message.  Sultenfuss discloses a USB-PD (See Paragraph 4) method for a source device (See Figure 2 Number 210c) to provide high voltage (HV) electrical power delivery (See Paragraphs 5, 7, and 49) to a sink device (See Figure 2 Number 205), comprising: transmitting a non-HV power contract to the sink device that includes information relating to power and delivery (See Figure 3 Number 335 and Paragraphs 53 and 61 [power negotiation in accordance with USB-PD specification necessarily requires sending a power contract to the sink device]); receiving an acknowledgement from the sink device accepting the non-HV power contract (See Figure 3 Number 335 and Paragraphs 53 and 61 [power negotiation in accordance with USB-PD specification necessarily requires receiving an acknowledgement from the sink device accepting the non-HV power contract]), and receiving non-HV capabilities within specified standard levels of non-HV power transfer (See Figure 3 Number 335 and Paragraphs 53 and 61); begin a non-HV power transfer in response to the receiving of the acknowledgement (See Figure 3 Number 340 and Paragraphs 53 and 61); transmitting a control message to the sink device requesting authorization to perform HV power transfer as part of a negotiation (See Figure 3 Number 335 and Paragraphs 53 and 67 [power negotiation in accordance with USB-PD specification necessarily requires sending a power contract capability message {control message} to the sink device]); receiving authorization from the sink device in response to the transmitting of the control message (See Figure 3 Number 335 and Paragraphs 53 and 67 [power negotiation in accordance with USB-PD specification necessarily requires receiving a power contract request {authorization} from the sink device in response to the power contract capability message]); and initiating HV power transfer based on the received sink HV capabilities in response to the receiving of the authorization (See Figure 3 Number 335 and Paragraphs 53 and 67).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Brooks using the USB-PD protocol having power negotiations for both non-HV and HV power transfer of Sultenfuss, resulting in the invention of Claim 1, because Brooks is not limited as to the particular protocol used (See Paragraph 73), and the simple substitution of the USB-PD protocol having power negotiations for both non-HV and HV power transfer of Sultenfuss would have yielded the predictable result of using a standardized interface and protocol that supports the negotiation of various supply voltages and power levels (See Paragraph 3 of Sultenfuss and Paragraph 9 of Brooks); and to allow the transition between HV power transfer during periods of peak/high power demand and routine non-HV power transfer during periods of limited/routine power demand (See Paragraphs 19, 65, and 68 of Sultenfuss), thus improving efficiency (See Paragraph 61 and 63-64 of Sultenfuss).

In reference to Claim 8, Brooks discloses a method for managing enhanced Universal Serial Bus  (USB) power transfer (See Paragraphs 30, 42, and 73) by a source device (See Figure 3 Number 350A), comprising: establishing a first power transfer agreement (See Paragraph 61) with a sink device (See Figure 3 Number 350A); begin a first power transfer having a first power transfer range in response to the establishing (See Paragraph 61); determining that the sink device is capable of high voltage (HV) power exchange (See Paragraphs 61 and 83); performing a negotiation with the sink device to perform HV power transfer in response to the determining (See Paragraph 62); establishing a second power transfer agreement with the sink device in response to the negotiation (See Paragraph 62).  Brooks further discloses the use of non-HV power contracts (See Paragraph 87), and that any bus interface can be used (See Paragraph 73).  However, Brooks does not explicitly disclose the use of USB-PD; and that the negotiating includes transmitting a control message to the sink device requesting authorization to perform HV power transfer in response to the receiving the sink HV capabilities and receiving authorization from the sink device in response to the transmitting of the control message; monitoring, during execution of the second power transfer agreement, at least one condition; and reverting from the second power transfer agreement to the first power transfer agreement based on the monitoring.  Sultenfuss discloses a method for managing enhanced Universal Serial Bus type C (USB-C) power transfer (See Paragraphs 3-5, 21, and 55) by a source device (See Figure 2B Number 210c), comprising: establishing a first power transfer agreement (See Figure 3 Number 335 and Paragraphs 53 and 61) with a sink device (See Figure 2 Number 205); begin a first power transfer having a first power transfer range in response to the establishing (See Figure 3 Number 335 and Paragraphs 53 and 61); transmitting a control message to the sink device requesting authorization to perform HV power transfer as part of a negotiation (See Figure 3 Number 335 and Paragraphs 53 and 67 [power negotiation in accordance with USB-PD specification necessarily requires sending a power contract capability message {control message} to the sink device]); receiving authorization from the sink device in response to the transmitting of the control message (See Figure 3 Number 335 and Paragraphs 53 and 67 [power negotiation in accordance with USB-PD specification necessarily requires receiving a power contract request {authorization} from the sink device in response to the power contract capability message]); establishing a second power transfer agreement with the sink device in response to the determining (See Figure 3 Number 340 and Paragraphs 62 and 67); monitoring, during execution of the second power transfer agreement, at least one condition (See Figure 3 Number 350 and Paragraph 65); and reverting from the second power transfer agreement to the first power transfer agreement based on the monitoring (See Figure 3 Number 335 and Paragraph 65).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Brooks using the USB-PD protocol having power negotiations for both non-HV and HV power transfer of Sultenfuss, resulting in the invention of Claim 8, because Brooks is not limited as to the particular protocol used (See Paragraph 73), and the simple substitution of the USB-PD protocol having power negotiations for both non-HV and HV power transfer of Sultenfuss would have yielded the predictable result of using a standardized interface and protocol that supports the negotiation of various supply voltages and power levels (See Paragraph 3 of Sultenfuss and Paragraph 9 of Brooks); and to allow the transition between HV power transfer during periods of peak/high power demand and routine non-HV power transfer during periods of limited/routine power demand (See Paragraphs 19, 65, and 68 of Sultenfuss), thus improving efficiency (See Paragraph 61 and 63-64 of Sultenfuss).

In reference to Claim 9, Brooks and Sultenfuss disclose the limitations as applied to Claim 8 above.  Sultenfuss further discloses that the first power transfer agreement is a non-HV power transfer agreement (See Figure 2B Number 335 and Paragraphs 53 and 61).

In reference to Claim 10, Brooks and Sultenfuss disclose the limitations as applied to Claim 9 above.  Sultenfuss further discloses that the first power transfer agreement is an HV power transfer agreement (See Figure 3 Number 340 and Paragraphs 62 and 67).


In reference to Claim 11, Brooks and Sultenfuss disclose the limitations as applied to Claim 8 above.  Brooks further discloses that transmitting a sink capabilities request to the sink device (See Paragraphs 61 and 83 [first SMC sends request to second device to determine support for enhanced power delivery mode]); receiving sink HV capabilities in response to the transmitted sink capabilities request (See Paragraphs 61 and 83 [first SMC receives response to request from second device indicating support for enhanced power delivery mode]).

In reference to Claim 12, Brooks and Sultenfuss disclose the limitations as applied to Claim 8 above.  Sultenfuss further discloses that the at least one condition includes at least one condition of the electrical cable, at least one condition of the sink device (See Figure 3 Number 355 and Paragraph 66), and at least one condition of the source device.

Claim 14 recites limitations which are substantially equivalent to those of Claim 1 and is rejected under similar reasoning.

In reference to Claim 17, Brooks and Sultenfuss disclose the limitations as applied to Claim 14 above.  Brooks further discloses that the initiating includes establishing an HV power contract with the sink device (See Paragraph 62).  Sultenfuss further discloses that the initiating includes establishing an HV power contract with the sink device (See Figure 3 Number 340 and Paragraphs 62 and 67).

Claim(s) 2-4 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brooks and Sultenfuss as applied to Claims 1 and 14 above, and further in view of US Patent Application Publication Number 2015/0286605 to Waters (“Waters”).

In reference to Claim 2, Brooks and Sultenfuss disclose the limitations as applied to Claim 1 above.  Brooks and Sultenfuss do not explicitly disclose transmitting a cable capabilities request to an electrical cable connecting the source device to the sink device; and receiving, from the electrical cable, HV transmission capabilities.  Waters discloses transmitting a cable capabilities request to an electrical cable connecting the source device to the sink device; and receiving, from the electrical cable, transmission capabilities (See Paragraphs 4, 13, and 49).  As Brooks and Sultenfuss utilize HV transmission capabilities (See Paragraph 62 of Brooks and Figure 3 Number 340 and Paragraphs 62 and 67 of Sultenfuss), and Waters can be used for non-USB-PD voltages (See Paragraph 49) in the combination, the electrical cable transmission capabilities would include HV transmission capabilities.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Brooks and Sultenfuss using the cable capabilities request, response, and determination of Waters, resulting in the invention of Claim 2, in order to yield the predictable result of determining the electrical capabilities and limits of the cable (See Paragraph 4 of Waters), thus ensuring that the negotiated voltage and current are within the capabilities and limits of what the cable supports (See Paragraph 3 of Waters), thus preventing damage or unsafe operation.

In reference to Claim 3, Brooks, Sultenfuss, and Waters disclose the limitations as applied to Claim 2 above.  Waters further discloses that the initiating includes confirming that the electrical cable is capable of driving a minimum specified current, and has a maximum voltage rating that will support HV power transmission (See Paragraphs 4, 13, and 49 [current and voltage capabilities necessarily include both maxima and minima]).

In reference to Claim 4, Brooks, Sultenfuss, and Waters disclose the limitations as applied to Claim 2 above.  Sultenfuss further discloses that the initiating includes establishing an HV power contract with the sink device (See Figure 3 Number 340 and Paragraphs 62 and 67).

Claim 15 recites limitations which are substantially equivalent to those of Claim 2 and is rejected under similar reasoning.

Claim 16 recites limitations which are substantially equivalent to those of Claim 3 and is rejected under similar reasoning.

Claim(s) 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brooks, Sultenfuss, and Waters as applied to Claim 4 above, and further in view of US Patent Application Publication Number 2021/0208654 to Bhattacharjee et al. (“Bhattacharjee”).

In reference to Claim 5, Brooks, Sultenfuss, and Waters disclose the limitations as applied to Claim 4 above.  Brooks, Sultenfuss, and Waters do not explicitly disclose that the initiating includes enabling a heartbeat signal across the electrical cable that is periodically received from the sink device to maintain the HV power contract.  Bhattacharjee discloses enabling a heartbeat signal across a USB-PD electrical cable that is periodically received from a sink device to maintain a higher voltage power contract (See Paragraphs 31, 39, 45, and 59 [acknowledgement received from slave device]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Brooks, Sultenfuss, and Waters using the USB-PD heartbeat signal of Bhattacharjee, resulting in the invention of Claim 5, in order to yield the predictable result of allowing fair and intelligent redistribution of unused power caused by a failure of an attached device (See Paragraph 28 of Bhattacharjee).

In reference to Claim 6, Brooks, Sultenfuss, Waters, and Bhattacharjee disclose the limitations as applied to Claim 5 above.  Bhattacharjee further discloses determining that the heartbeat signal was not received as expected (See Paragraphs 31, 39, 45, and 59 no acknowledgement received from slave device]); and reverting to the non-HV power contract in response to the determining (See Paragraphs 31, 39, 45, and 59 [port is reduced to fair share power]).

In reference to Claim 7, Brooks, Sultenfuss, and Waters disclose the limitations as applied to Claim 4 above.  Brooks, Sultenfuss, and Waters do not explicitly disclose establishing a timer; determining that the timer has expired prior to an expected event occurring; and reverting to the non-HV power contract in response to the determining.  Bhattacharjee discloses establishing a timer (See Paragraphs 31, 39, 45, 59, and 94 [timer is used to measure threshold time for receiving acknowledgement]); determining that the timer has expired prior to an expected event occurring (See Paragraphs 31, 39, 45, 59, and 94 [timer determines that threshold time has passed without receiving acknowledgement]); and reverting to a non-HV power contract in response to the determining (See Paragraphs 31, 39, 45, and 59 [port is reduced to fair share power]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Brooks, Sultenfuss, and Waters using the USB-PD heartbeat signal and timer of Bhattacharjee, resulting in the invention of Claim 7, in order to yield the predictable result of allowing fair and intelligent redistribution of unused power caused by a failure of an attached device (See Paragraph 28 of Bhattacharjee).

Claim(s) 13 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brooks and Sultenfuss as applied to Claims 8 and 17 above, and further in view of Bhattacharjee.

In reference to Claim 13, Brooks and Sultenfuss disclose the limitations as applied to Claim 8 above.  Brooks and Sultenfuss do not explicitly disclose that the at least one condition includes periodically receiving a heartbeat signal.  Bhattacharjee discloses the at least one condition includes periodically receiving a heartbeat signal across a USB-PD interface (See Paragraphs 31, 39, 45, and 59 [acknowledgement received from slave device]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Brooks and Sultenfuss using the USB-PD heartbeat signal of Bhattacharjee, resulting in the invention of Claim 13, in order to yield the predictable result of allowing fair and intelligent redistribution of unused power caused by a failure of an attached device (See Paragraph 28 of Bhattacharjee).

In reference to Claim 18, Brooks and Sultenfuss disclose the limitations as applied to Claim 17 above.  Brooks and Sultenfuss do not explicitly disclose that the initiating includes enabling a heartbeat signal across an electrical cable that is periodically received from the sink device to maintain the HV power contract.  Bhattacharjee discloses enabling a heartbeat signal across a USB-PD electrical cable that is periodically received from a sink device to maintain a higher voltage power contract (See Paragraphs 31, 39, 45, and 59 [acknowledgement received from slave device]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Brooks and Sultenfuss using the USB-PD heartbeat signal of Bhattacharjee, resulting in the invention of Claim 18, in order to yield the predictable result of allowing fair and intelligent redistribution of unused power caused by a failure of an attached device (See Paragraph 28 of Bhattacharjee).

In reference to Claim 19, Brooks, Sultenfuss, and Bhattacharjee disclose the limitations as applied to Claim 18 above.  Bhattacharjee further discloses determining that the heartbeat signal was not received as expected (See Paragraphs 31, 39, 45, and 59 no acknowledgement received from slave device]); and reverting to the non-HV power contract in response to the determining (See Paragraphs 31, 39, 45, and 59 [port is reduced to fair share power]).

In reference to Claim 20, Brooks and Sultenfuss disclose the limitations as applied to Claim 17 above.  Brooks and Sultenfuss do not explicitly disclose establishing a timer; determining that the timer has expired prior to an expected event occurring; and reverting to the non-HV power contract in response to the determining.  Bhattacharjee discloses establishing a timer (See Paragraphs 31, 39, 45, 59, and 94 [timer is used to measure threshold time for receiving acknowledgement]); determining that the timer has expired prior to an expected event occurring (See Paragraphs 31, 39, 45, 59, and 94 [timer determines that threshold time has passed without receiving acknowledgement]); and reverting to a non-HV power contract in response to the determining (See Paragraphs 31, 39, 45, and 59 [port is reduced to fair share power]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Brooks and Sultenfuss using the USB-PD heartbeat signal and timer of Bhattacharjee, resulting in the invention of Claim 20, in order to yield the predictable result of allowing fair and intelligent redistribution of unused power caused by a failure of an attached device (See Paragraph 28 of Bhattacharjee).

Response to Arguments

Applicant’s arguments with respect to Claim(s) 1-20 have been considered but are moot in view of the new grounds of rejection.

Applicant has argued that Sultenfuss does not disclose transmitting a control message to the sink device requesting authorization to perform HV power transfer, receiving authorization from the sink device is response to transmitting of the control message, and initiating HV power transfer based on the received sink HV capabilities in response to the receiving of the authorization.  In response, the Examiner notes that, as indicated above, the claims are rejected over a combination of Brooks and Sultenfuss.  Brooks discloses transmitting a sink capabilities request to the sink device (See Paragraphs 61 and 83 [first SMC sends request to second device to determine support for enhanced power delivery mode]); receiving sink HV capabilities in response to the transmitted sink capabilities request (See Paragraphs 61 and 83 [first SMC receives response to request from second device indicating support for enhanced power delivery mode]); performing a negotiation with the sink device to perform HV power transfer in response to the receiving the sink HV capabilities (See Paragraph 62); and initiating HV power transfer based on the received sink HV capabilities in response to the negotiation (See Paragraph 62). Sultenfuss discloses a USB-PD (See Paragraph 4) method for a source device (See Figure 2 Number 210c) to provide high voltage (HV) electrical power delivery (See Paragraphs 5, 7, and 49) to a sink device (See Figure 2 Number 205), comprising: transmitting a control message to the sink device requesting authorization to perform HV power transfer as part of a negotiation (See Figure 3 Number 335 and Paragraphs 53 and 67 [power negotiation in accordance with USB-PD specification necessarily requires sending a power contract capability message {control message} to the sink device]); receiving authorization from the sink device in response to the transmitting of the control message (See Figure 3 Number 335 and Paragraphs 53 and 67 [power negotiation in accordance with USB-PD specification necessarily requires receiving a power contract request {authorization} from the sink device in response to the power contract capability message]); and initiating HV power transfer based on the received sink HV capabilities in response to the receiving of the authorization (See Figure 3 Number 335 and Paragraphs 53 and 67).  Thus, in the combination, Brooks and Sultenfuss disclose transmitting a control message to the sink device requesting authorization to perform HV power transfer, receiving authorization from the sink device is response to transmitting of the control message, and initiating HV power transfer based on the received sink HV capabilities in response to the receiving of the authorization.

Information Disclosure Statement

The information disclosure statement (IDS) submitted 28 March 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J CLEARY whose telephone number is (571)272-3624. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J. CLEARY/Primary Examiner, Art Unit 2186